liomrablo MorMaer   3mm
sxooutite sBore8aPy
Teaoh*rmiimen8      8y88mi   0r   skxa8
Au8tin, Ibxaa
BBAP SlPr




                                                wti la   Pwpeot-




                                      A   r*e ~8 td a-
                                           tion r*r 80 w
                                           by the ‘feadmr
RoAorablo NomAr          Bnswn, Page 8




     enoh examinationA.  If th0 d6~EtAWlt iA lW&r-
     Ad t0 dArrAY th6 AXpAMA iOr 8U6h 6XIIIIIIPPtlOLI8
     there i8 A0 BOW60 irO& Uhi6h the IAOASY IAAJ b6
     derived 6xOSpt fzoplthe itLO0 m6mberahip fAe
     paid by ths m6mbiw.

          "Ii A WIAbU COUId ApplY rOX A di6AbilitY
    exwlnation at no owt to tbm mAmbAr, It ir pos-
    Sib16 that AUSO~OU8 FAqU68tS iOrr AXU&BAtiOA8
    might be roaeivoU rherm therm is lltth probe-
    billty that the y#0rs@n i8 ~ayl*IXtly   disabl.6
    aab *h&r0 swh   an InUivldual  wuld probably not
    mqu48t~aa. uwiaation      is t&muamU.aatioo is to
     b   A$ h i8
               lXp WO.
          "In view Of the abevo fA8tA, it l.A poSA%-
     bls that tha epuAtion 0rthA Bystea 00uld be
     rath8r 88r1OWfj, iopaiM&  ir the %APd  Of m-
     to68   id8 =quhtd      to   0~   PAPUA   8~   0r mr
     AanUAllJ onm6eIloAl exad.n8ti0n8.  It Is bA-
     OAPBA or this problem W&at our dqmrtmat   is
     rAqu68ting this optpion."

          Sootion $3, tib8AtitioA S of haate  Bill Ho. 47,
&ts at the Ifit& Legislatun,   J&+lar SAssitaa, a~ umnde&
by &at&Xl t,, ~UbbsAiltiOll
                          3 Of kUSA Bi1.l a. loI& A&S Oi
the Portpsevsnth LsgislAtiwA, RA&U       Sassion, reads as
fQpA#S:

          “wpQn tha ~pfi%OAtiQli or 8 meaboc et 0r
    his wp%op3P or hi8 lO@.     IlrrpmBMtA~iVa  AOtbg
    in hi6 b&Al*, any m6BbAr dk0 ha6 kAd tU6Aty
    (SO) or mn6 y6ar6 of sr6ditAbl8 66nioA leay
    be rAtircM by #AA Btatr %Ard 0r TrUlltAAs, QQt
    168~ than thirty (80) and not mor6 ~&AA niaet8
    (PO) days next ZOllOwigs the date Or firi= SWh
    AppliOAtiOA, OI1A &isabillty PStimMt       AllOW-
    anos, provide4 that ths Pe6isal BoarU, after a
    rnAU$OAl 0xAIEIaAtlan of 8UohiAMMlber?,8bAl.l oar-
    tify that   AUAh mabAr  i8 mAAt&lf OF phtS%Od-
    l~.@OApAclitAtAd for the fUrthAr p6r%%a~AU09 ai
    duty,  that  6u6h iAOApAAitf i8 likely t0 be par-
    aanent, And that AU& member Ahould b6 X6tislsd.R

          siwt1an 5, SubsAoticm 5 or tinal; m.ll )Lo* +'I,
SAPgLel*
       aAaaund6d by aottdn E;, kbsiwattoa 8 Ar Hawe Bill
                                                                       2x2


Huaomble      Kortia~r &Own,         PagA 8




NO.   1016,   EUPFA,    I'AAdS, iA PAZ%, AA fOliOWIt

             "q~noe eaoh ysar du~iag the first Sive
       (6) yawa followiag retirement et A mea~!;oroa
       A tllaabllitymtimaeat      ~Uow8no0, pnd oaoe
       in Avsry three-ywc period themAfter, the
       State Borrd 0r &wtees     may, and open hia Ap-
       $ft;;tiOn shall, tiqtirA any 4iSAbility    ~AAA-
                 rho hAs not yet attafnd   the age of
       sixty "v 60) years to uadergo a aediealAzuaiea-
       tion, Auoh sxarabation Ii0b6 aAd at the plats
       0r resldenoe 0r said benf4fiAiary or Any other
       plaaA AiuttilJ A&l'AAd UpOS, by A phySiAirn Or
      phyAioiAM        dAAi.gMtAd     by the &Ate         Baird   of
      :'rwteeA.    &hould any dieability bemiloilrJ
      who has not yet attained tb -6 of 8ltif (60)
      years rarwe to vubait to at lemt        oae r*4lcril
      eianilnatloa in any swh puiods by A physioian
      or ~hysloS.um   dOSi@&At88   by the 8tate Bard
      or austaos, Us ~llwuro* oh&U be dimon-
      timed Wtir hf8 Witkh'aWd         Or BUOh MfW(L1,
      and should his retusd      0ontLoru ror oat3 year,
      at1 his rights In aad to his ~llOw~aoa shill
      be revoke8 by t&o 8ktA Baud Oz TrAste8s."

          Seotlon 6, Subaootioa 18 or senate Bill xo. 49,
supm, AA ~aAnded by Sootion 3, subsection 12 of %uso
Bill Xo. 1016, Aupte, rMd8 AS folloust

              "'(18) 'Ihs8tAtO %Ati
                                  Of 'flll8tOW *ball
      dASi@lAtA     o MAdiOdl      be ~OmpOW& of
                                    &Ard     to
      three (3) physiAlans aot eligible to p~rtlai-
      pats in ths Ratlreaant Bystcm. The phy~slei~as
      60 appointed by the Stats Board or TmatAes
      Shdi    ba   18gAny    qUAiifiO&        t0   prAOti~A0   Adi-
      oine    in TOXAS and 8hall           be phJ8iolsmI;fr~od
      8tanaind ti the mdiall pmr98sm.
      quired, other physloiaaa may be employed to
      mport On SpOeid OAS118.    The hdiml    Board
      shall pa88 upon All mAdioA1 wm&&at5.ona    m-
      quimd under the ~ltOVi81AAll Or this iLet, and
      shall invA8tigatA all sA8entiAl StAt8IWatS dad
      oertifloat88 by 08 ea b6hAlr of A aua&r Of
      AOIUWAtiQn With Aa AppZiOAtiAn rOr diSAt&&ity
      mtimeat,    aati shall mport in writiag to th*
      Stat8 fj@,rd O? %uSt@‘,8 it8 AAatiwfAn rtnd rs-
      0mndation     upon all th8 mot&em miarmd      ts
      It.*
                                                                     233


nmorable    I;;ortl.mar
                     Brown, Paga 4

                       ,



          Saation 6, SPbaaatiOll 9 of samto Bill  No, 49,
aupra, as amended by Seotion 9, hbsootioa   9 Of &ma8 Bfll
No. 1016, supra, reads as follows:

            “‘(9) %bbjsot to the llmltationa Q tai8
      hot, tha St&, Boar0 oi Tmatoea shall, frpm
      time to the,: aatabllah ~&WI and ragulatMn8
      for eligibility of~romberrhlp and im tha ad-
      lninlatratian of tha funQ8 oav8tad bJ this &et
      and for the tran0aatlonet 108 buaineaa.w

             AII aamination 02 Section 5,~ Gubrre~atlon 5 ef
Seaata Bill    No. 49, as mumbd,    SANTA, revaala that   mS4
sootion is silent as to t&a dat8Qa oonaar~&ngtha         rdiaal
rroainrtion of a mmbar who iire his applioatien         ibr 8
diubflity ratlxwuen6 allwama.         &aid 8oation #&$ PxwSd88
*that   the EmIloal Board, mr      a modioal mAr4lmtlen of
woh mbex,        shill oortity th a t
                                    luob aoaber is mtollr      0~
phjsioally inoapaoitated. . . rad that auah ma~b8~'8hould
ba retiredrm     %bere appwrr  te be nothing in the Tuohar     Ra-
tlrewnt Aot rhioh requixwa the @adtodL BoarCa to aotrully
rake these maai6& axaainatian8.       ?t&a Aat 8aama to nq&ra
only that *lbe XeBioal Board shall           uj?on au sodiml
exa8i5$aptlonamaqulmd under the pr            8 Of tihhi8kOt.*
(Underiw3ring .oura)

           It la our oplniom, ba8aU upon tho akrra pwka
wctlcna &    the Aat, that the Board af %uatao8 01 t&
Z'kaeher Rqtirmeat Spatam ma$ ptaatigata nilas ~~oq~i~i.ag
l aamber, &kkflli~@    an applioatian ior Bia d.isclhil.ity
ratlrement allowame, to aoeaapany with his l  pg&lortlo~
a phy6ialan~a aartiriaate or oertiflo*taa eo~taiming 8uah
InrorAatlon as the Board 0r Tru8teaa say Taquire OOAMTll-
ing auoh mamber*a mental or phy8ioal aoaditlon.

             V!ewish to point ortt that  as to ahf8 parti08lar
stedicdl   eramlnatlon tha A& la allant as to tba authority
of the hard of Trusteesto deoignate tho l        roe!in%ngPBfSi-
oian. %a note that Submotion 5, Section 8 of S+aattt Fit11
No. 43, aacraendad, mpra, 8peeliioally protide that, a8
to subsequent wdioal     axaminatIo111, thS Beard of %aStaW
ahall designate the examinbg     phfaioiaM.      lQ#Jrn~~, 6iAOO
the ht expressly provided that       the Rmrd of Tmateaa should
daaignate the axacnining phfaioiror, in OM inatawa but i8
silent on this netter as to the eramination rrquind b
S\rbtjeetion 5, tiO%viOn 3 Of %SltAtO Bill  EBO-.491, a* AWML,
lmra, wo aonolu& that      tha Board of %W8taaa haa 010 aimor-
&ty to deadwet%     the ~,X~ni~    phpiOi8.A tS3h&m 8&6h mOdha
                                                                 234



Honorable Xortimer Brown, Page 5




exaAlJJation 88 la required in 3ubsect1on 5, %otion 3 of
senate Bill No. 47 air amendod, supm.   Gvter*r , should tha
Board of Trustees be d1ssatiail~d with the medioal report
of the camber's phyeioian, the board has the authority
under Seotion 6, kbseotion 12 of Senate Bill MO. 49 aa
amundad, supra, to employ its own physician to make an-
other med~loal examination of t&a member.

           ii;*rind no provision in the Act whlah oodld ba
eonstrued as giving the Board of Qustees the authority
to da$~rmlne the maximum amount that    a physioian shall
ohargaca member for a Aedioal ercrainatlon.    It Is our opin-
iOA, tharefora, thet the Board 0r Tmateea 15 pot empowered
to determine tha aiaxinuu amount that a phyaioi0amay 4harm
a narber ior the aedioal cxamlaation as reqtired in 3a&ion
Sr &baeetion    3 of Senate Bill 190. 49,~ amendad, aupra. It
Is alear, hawvar,    that the Board oi Trustees baa tha powar
to deterniine tha oompeneation of a phyaloien when suoh phyai-
aian is aaploysd by Ohs Board or Tramtees.

              Wa trust that na have aatiafaatorily answerad
your   qu*atioa,

                                     Yours very trulf